                   Case 17-51172-KG               Doc 29      Filed 10/26/18        Page 1 of 2



                        IN THE UNITED STATES BANKRITPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                               Chapter 11

HH LIQUIDATION, LLC, et al.,'                                        Case No. 15-11874(KG)

                                     Debtors.                        (Jointly Administered)


THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS on behalf of the bankruptcy estate of                      Adv. Proc. No. 17-51148(KG)
HH LIQUIDA'I,ION;LLC, et al.,

                                     Plaintiff,

                   v.

SUPERIOR ELECTRICAL, MECHANICAL &
PLUMBING INC.,

                                     Defendant.


               STIPULATION OF DISMISSAL OF ACTION WITH PREJUDICE

                  IT IS HEREBY STIPULATED AND AGREED by and among the Official

Committee of Unsecured Creditors on behalf of the bankruptcy estate of HH Liquidation, LLC,

et al. ("Plaintiffl') and Superior Electrical, Mechanical &Plumbing Inc.("Defendant"), through

their respective attorneys of record, representing all parties to this action, that this entire action

be dismissed with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and

Federal Rule of Bankruptcy Procedure 7041, with each party to bear its own costs, attorneys'

fees, and expenses.



'The Debtors in these chapter ll cases, along with the last four digits of each Debtor's federal tax identification
number, are: HH Liquidation, LLC (f/k/a Haggen Holdings, LLC)(7558), HH Operations, LLC (f/k/a Haggen
Operations Holdings, LLC)(6341), HH Opco South, LLC (f/k/a Haggen Opco South, LLC)(7257), HH Opco
North, LLC (f/k/a Haggen Opco North, LLC)(5028), HH Acquisition, LLC (f/k/a Haggen Acquisition, LLC)
(7687), and HH Legacy, Inc. (f/k/a Haggen, Inc.)(4583). The mailing address for each of the Debtors is 26895
Aliso Creek Koad, Suite B-1003, Aliso Viejo, California 92656.


ROCS DE220934.1 33152/004
                  Case 17-51172-KG        Doc 29       Filed 10/26/18   Page 2 of 2



                 This stipulation maybe executed in one or more separate counterparts, each of

which, when so executed, shall be deemed to be an original. Digital and/or physical copies of

said counterparts shall be effective as originals for all purposes.

Dated: October 26, 2018

 PACHULSKI STANG ZIEHL &JONES LLP                        LAW OFFICE OF CURTIS A. HEHN

 /s/ PeteN J. Keane                                      /s/Curtis A. Hehn
 Bradford J. Sandler(DE Bar No. 4142)                    Curtis A. Hehn(DE Bar No. 4264)
 Andrew W. Caine(CA far No. 1103G5)                      1007 N. Orange Street, 4th Floor
 Peter J. Keane(DE Bar No. 5503)                         Wilmington, DE 19801
 919 North Market Street, 17th Floor                     Telephone:(302)294-2591
 Wilmington, DE 19899-8705 (Courier 19801)               Facsimile: (302)351-7214
 Telephone:(302)652-4100                                 email: curtishehn@comcast.net
 Facsimile: (302)652-4400
 Email: bsandler@pszjlaw.com                             Counsel to Defendant; SuperioN EleclNical,
         acaine@pszjlaw.com                              Mechanical &Plumbing Inc.
         pkeane@pszjlaw.com

 Counsel to Plaintiff, the Official Committee of
 UnsecuNed Creditors




DOCS_DL;:220934.1 33152/004                        2
